NUMBER 13-18-00013-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


MATTHEW PATRICK AGNEW,                                                   Appellant,

                                          v.

THE STATE OF TEXAS,                                                      Appellee.


                   On appeal from the 36th District Court
                      of San Patricio County, Texas.


                         MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Hinojosa and Tijerina
          Memorandum Opinion by Chief Justice Contreras

      Appellant Matthew Patrick Agnew entered a guilty plea before the trial court and

was convicted of assault family violence, a third-degree felony. See TEX. PENAL CODE

ANN. § 22.01(b). The trial court assessed punishment at ten years’ incarceration in the

Texas Department of Criminal Justice–Institutional Division, suspended for six years of

community supervision. Agnew appealed, and his court-appointed appellate counsel has
filed an Anders brief stating there are no arguable grounds for appeal. See Anders v.

California, 386 U.S. 738, 744 (1967). We affirm.

                                        I.      ANDERS BRIEF

        Agnew’s appellate counsel has filed a motion to withdraw and a brief in support

thereof in which he states that he has diligently reviewed the entire record and has found

no non-frivolous grounds for appeal. See id.; High v. State, 573 S.W.2d 807, 813 (Tex.

Crim. App. [Panel Op.] 1978). Counsel’s brief meets the requirements of Anders as it

presents a thorough, professional evaluation of the record showing why there are no

arguable grounds for advancing an appeal. See In re Schulman, 252 S.W.3d 403, 407

n.9 (Tex. Crim. App. 2008) (orig. proceeding) (“In Texas, an Anders brief need not

specifically advance ‘arguable’ points of error if counsel finds none, but it must provide

record references to the facts and procedural history and set out pertinent legal

authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus

Christi–Edinburg 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim.

App. 1991).

        In compliance with High v. State, 573 S.W.2d at 813, and Kelly v. State, 436
S.W.3d 313, 319–20 (Tex. Crim. App. 2014), counsel carefully discussed why, under

controlling authority, there is no reversible error in the trial court’s judgments. Agnew’s

counsel has also informed this Court that he has: (1) notified Agnew that he has filed an

Anders brief and a motion to withdraw; (2) provided Agnew with copies of both filings; (3)

informed Agnew of his rights to file a pro se response,1 to review the record preparatory



        1 The Texas Court of Criminal Appeals has held that “the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n. 23 (Tex. Crim. App. 2008).
                                                    2
to filing that response, and to seek discretionary review in the Texas Court of Criminal

Appeals if this Court finds that the appeal is frivolous; and (4) provided Agnew with a form

motion for pro se access to the appellate record with instructions to file the motion in this

Court. See Anders, 386 U.S. at 744; Kelly, 436 S.W.3d at 319–20; see also In re

Schulman, 252 S.W.3d at 409 n.23. More than adequate time has passed, and Agnew

has not filed a pro se response.

                               II.     INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the record and counsel’s brief, and we have found no

reversible error. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005)

(“Due to the nature of Anders briefs, by indicating in the opinion that it considered the

issues raised in the briefs and reviewed the record for reversible error but found none,

the court of appeals met the requirement of Texas Rule of Appellant Procedure 47.1.”);

Stafford, 813 S.W.2d at 509.

                               III.   MOTION TO WITHDRAW

       In accordance with Anders, Agnew’s counsel has asked this Court for permission

to withdraw. See Anders, 386 U.S. at 744; see also In re Schulman, 252 S.W.3d at 408

n.17 (citing Jeffery v. State, 903 S.W.3d 776, 779–80 (Tex. App.—Dallas 1995, no pet.)

(“[I]f an attorney believes the appeal is frivolous, he must withdraw from representing the

appellant. To withdraw from representation, the appointed attorney must file a motion to

withdraw accompanied by a brief showing the appellate court that the appeal is frivolous.”)

(citations omitted)). We grant counsel’s motion to withdraw.



                                             3
        Within five days of the date of this opinion, we order counsel to send a copy of this

opinion and judgment to Agnew and to advise him of his right to file any petition for

discretionary review.2 See TEX. R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at

412 n.35; Ex parte Owens, 206 S.W.3d 670, 67 (Tex. Crim. App. 2006).

                                           IV.      CONCLUSION

        We affirm the trial court’s judgment.

                                                                             DORI CONTRERAS
                                                                             Chief Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 10th
day of October, 2019.




         2 No substitute counsel will be appointed. If Agnew seeks further review by the Texas Court of

Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or file a pro se
petition for discretionary review. Any petition for discretionary review must be filed within thirty days from
the date of either this opinion or the last timely motion for rehearing or timely motion for en banc
reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. A petition for discretionary
review must be filed with the clerk of the Texas Court of Criminal Appeals, see id. R. 68.3(a), and must
comply with the requirements of the Texas Rule of Appellate Procedure. See id. R. 68.4.
                                                       4